Citation Nr: 0021134	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hypertensive heart disease and angina 
pectoris prior to May 11, 1999.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) prior to May 11, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  By rating action dated in May 1997, the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, confirmed and continued a 30 percent 
evaluation for the veteran's heart disease and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed from those decisions.  
Subsequently, in a September 1999 rating action the 
evaluation for the veteran's heart disease was increased to 
100 percent, effective May 11, 1999.

After reviewing all evidence and assertions of record, the 
Board finds that the issues on appeal are more accurately 
described as stated on the title page of this decision.


REMAND

Historically, by a rating decision issued in July 1980, the 
veteran was granted service connection for hypertensive heart 
disease, and that disability was evaluated as 30 percent 
disabling.  By a claim submitted in September 1996, the 
veteran sought an evaluation in excess of 30 percent for his 
service-connected cardiac disability, diagnosed as 
hypertensive heart disease, angina pectoris, and 
hypertension.  He also contended he was unable to work.

The appellant's representative maintained that the 
100 percent evaluation for the veteran's heart disease should 
have been made effective prior to May 11, 1999, and that 
entitlement to individual unemployability (TDIU) should have 
been established prior to May 11, 1999.  The Board agrees 
that the veteran's September 1996 claims for an increased 
evaluation in excess of 30 percent for service-connected 
hypertensive heart disease, angina, and hypertension, and the 
claim for TDIU, prior to May 11, 1999, remain on appeal. 

Although the evidence of record suggests that the RO has 
considered whether the veteran is entitled to an increased 
evaluation in excess of 30 percent for his service-connected 
cardiac disability prior to May 11, 1999, the veteran has not 
been provided a statement of the case regarding the evidence 
considered as to that aspect of his claim for an increased 
evaluation. 

In this regard, the Board notes that the summary of a 
November 1996 VA hospitalization references a cardiac stress 
test, which was apparently conducted during that 
hospitalization.  However, the results of that stress test 
are not referenced in the discharge summary.  The report of 
that examination should be associated with the evidence of 
record.  The Board also notes that it is not clear whether 
all relevant clinical records for 1997 and 1998 are 
associated with the file.  

The Board also notes that, during the personal hearing 
conducted in July 1998, the veteran testified that his 
physicians advised him not to work, and not to engage in any 
strenuous activity, as of September 1996.  The veteran should 
be advised that these opinions are not of record, and should 
be offered the opportunity to submit those opinions in 
writing or to identify any relevant medical records not yet 
associated with the claims file which might include those 
opinions. 

Additionally, the Board notes that the September 1999 rating 
decision which granted a total schedular evaluation effective 
May 11, 1999, did not address the issue of entitlement to 
TDIU, including whether the veteran was entitled to a grant 
of TDIU prior to May 11, 1999.  Adjudication of the claim for 
TDIU, which cannot be addressed until adjudication of the 
September 1996 claim for an increased evaluation in excess of 
30 percent for service-connected cardiac disability is 
completed, must also be addressed on remand.    

In view of these matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be offered the 
opportunity to obtain in writing the 
medical opinions regarding his ability to 
work referenced at his July 1998 personal 
hearing.

2.  The RO should obtain relevant VA 
clinical records from June 1998 to the 
present, and should obtain the results of 
an exercise stress test conducted in 
November 1996.  The veteran should be 
advised as to what clinical records are 
associated with the claims file for 1997 
and 1998 (by date of treatment and 
provider), and the veteran should be 
afforded the opportunity to identify any 
additional dates of treatment or 
additional VA or non-VA providers.  

3.  After conducting any additional 
necessary development, the regional 
office should consider the claims for 
entitlement to an increased rating for 
the veteran's heart disease prior to 
May 11, 1999, and for entitlement to a 
total rating based on individual 
unemployability prior to May 11, 1999.

4.  If the decision regarding either of 
the above matters is adverse to the 
veteran, he should be sent a statement of 
the case regarding that matter.  If the 
veteran submits a substantive appeal 
regarding the matter that issue should be 
included as an issue on appeal.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition regarding any remaining matter 
on appeal pending completion of the requested action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified by the RO.




		
TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

